But by the court It was resolved, that the plaintiff is entitled to his execution instanter, on a judgment on a sci.fa. because, in a r ause of this nature, there can b'é no grounds alleged for surprise or undue advantage, or any thing which could affect the merits of the case, as the defendant had an opportunity of availing himself of every thing of that kind in the original suit, which was the reason for allowing thirty days to defendant to move for a new trial, or in arrest of judgment; so that nothing but payment or satisfaction can be pleaded to a sci. fa. to revive a judgment, as was determined in the case of Gibbes and Waimvright, in September, 1795. And if the plaintiff has given a year and a- day of indulgence after the original judgment, and no pay»* *69aient or satisfaction pleaded, there can be no reason assigned why he should be kept longer out of his money.
The mo.tion was, therefore, granted accordingly.
All the judges present..